Citation Nr: 1203155	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the debt of overpayment in the amount of $19,579.00 was properly created and calculated.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to September 1972.  In April 2003, the Veteran died; the appellant in this case is the Veteran's surviving spouse.  The appellant remarried on April [redacted], 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which terminated the appellant's death pension beginning May 1, 2003, resulting in a $19,579.00 overpayment.  The appellant has timely appealed the validity of that amount of overpayment debt.

The appellant, through an interpreter, testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

On her substantive appeal, VA Form 9, the appellant raised the issue of waiver of overpayment for the amount of $19,579.00.  The Board accepted testimony on this issue in July 2011 pending a decision on its jurisdiction to adjudicate the matter once the claims folder was reviewed.

The statute and the regulation governing the waiver of indebtedness clearly require that a request for a waiver be received within 180 days from the date on which notice was sent to the payee.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Facially, the Board does not find any basis to assume jurisdiction over the waiver matter due to the apparent untimeliness of the waiver request.  However, the Board refers to the Agency of Original Jurisdiction (AOJ) the raised waiver of indebtedness issue for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development of this claim is required prior to any further appellate review.

The St. Paul, Minnesota Debt Management Center (DMC) asserts that the appellant was overpaid VA death pension benefits in the amount of $19,579.00.  The overpayment of debt was created when the appellant's son began receiving Social Security Administration (SSA) benefits on April 1, 2003.  Generally, SSA benefits are considered countable income as it does not fall within any of the exclusions from income.  See 38 C.F.R. § 3.271.

The DMC has provided an audit based upon an assumption that the appellant's son received SSA benefits from May 2003 to March 2006.  This, however, appears incorrect as SSA reports that the appellant's son only received SSA benefits from April 2003 until he graduated from high school in June 2004.  Thus, it appears to the Board that the DMC improperly calculated the amount of the appellant's household income for the time period between July 2004 and March 2006. 

The Board further notes that, from the time period from April 2003 until June 2004, the regulations provide for a hardship exclusion of a child's income in certain situations.  "Hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  See 38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 C.F.R. § 3.23(d)(6), there shall be excluded from the available income of a child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of the child, and annual expenses necessary for reasonable family maintenance shall not include any expenses that were considered in determining the available income of the child or the countable annual income of the Veteran.  See 38 C.F.R. § 3.272(m).

Simply put, a hardship exclusion of a child's income may be granted if the family's reasonable annual expenses are higher than the total family income, including the VA pension.  If the family's total expenses are higher than annual income, they may be used to reduce the child's countable income, up to the amount of the excess expenses, or the child's income, whichever is less. 

On remand, the RO should determine whether the hardship exclusion of a child's income applies on the facts of this case.  See VA Form 21-0571 filed July 2011.

Finally, the provisions of 38 C.F.R. § 3.272 exclude from countable income for the purpose of determining entitlement to improved pension expenses of last illnesses, burials and just debts.  On remand, the RO should determine whether countable income is further reduced on this basis.




Accordingly, the case is REMANDED for the following action:

Please be advised that pertinent filings from the appellant are located on the Virtual VA paperless claims processing system.

1.  Recalculate the appellant's alleged overpayment of VA death pension benefits taking into account the following considerations:

   a) For the time period from April 2003 until June 2004
* the maximum annual pension rate for a widow with one dependent;
* the SSA benefit for the appellant's son;
* any exclusion from income attributable to the expenses of last illnesses, burials and just debts of the Veteran; and
* the hardship exclusion of a child's income.

   b) For the time period since July 2004,
* the applicable maximum annual pension rate for the appellant; and
* the fact that SSA benefits were terminated on behalf of the appellant's son.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

